department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division dec uniform issue list tep lat i legend taxpayer a taxpayer b ira c financial_institution d ira e financial_institution f ira g individual h investment firm partnership j custodian k ira l ira m ira n amount amount amount amount dear this is in response to your letter dated date submitted on your behalf by your authorized representative in which you requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code’ the following facts and representations have been submitted under penalties of perjury in support of your request taxpayers a and b are husband and wife taxpayer a states that he received distributions of amount sec_1 and from ira c a simplified_employee_pension plan sep -individual retirement arrangement which was maintained by financial_institution d taxpayer a received a distribution of amount from ira e and taxpayer b received a distribution of amount from ira g both irae and ira g were maintained by financial_institution f taxpayers a and b assert that their failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to errors made by individual h from investment firm which led to the amounts being placed in non-ira accounts taxpayers a and b intended to roll over the amounts withdrawn from ira c ira e and ira g erroneously believed that the investment in partnership j had been made through new iras established in their names taxpayers a and b further represent that the amounts are now held by a valid ira custodian custodian k and the amounts have not been used for any other purpose into new rollover iras that would invest in partnership j and they taxpayers a and b represent that they wished to diversify their investments and contacted investment firm about rolling over a portion of their ira assets to investment firm individual h principal of investment firm managing member of partnership j and a registered investment_advisor and investment manager indicated in a sworn statement that he advised taxpayers a and b that investment firm was capable of accepting administering investing and managing taxpayers a b’s ira assets while preserving the ira character of the funds transferred to investment firm i in partnership j as an ira investment at relevant places in the taxpayer a made an initial investment in partnership j in amount in date when at taxpayer a’s direction financial_institution d sent a check for amount directly to partnership j for the benefit of taxpayer a prior to sending the check taxpayer a completed and signed a subscription agreement to invest amount subscription agreement taxpayer a indicated that the investment of amount was an ira investment further in his sworn statement individual h indicates that taxpayer a clearly instructed that amount was to be invested as ira funds it was taxpayer a’s understanding that individual h would establish a rollover ira account to hold amount and that this account would be invested in partnership j individual h acknowledges that he agreed to arrange for custodianship for the investment and that he directed taxpayer a to leave the sections of the subscription agreement for a custodian’s signature blank for individual h to complete however individual h acknowledges that he countersigned and accepted the subscription agreement without a custodian’s signature and no new ira was established at that time taxpayers a and b represent that they made subsequent investments in partnership j in the same manner at the direction of taxpayer a financial_institution f wired amount from ira e directly to partnership j on date finally at the direction of taxpayer b financial_institution f wired amount from ira g directly to partnership j on date at the direction of taxpayer a financial_institution d sent amount from ira c by check directly to partnership j on date for each investment taxpayers a and b completed a new subscription agreement and indicated that iras were to be the beneficial owners of the partnership j interest countersigned and accepted each subscription agreement without arranging for or securing a custodian’s signature in addition individual h individual h acknowledges in his sworn statement that he erred when he overlooked the requirement that the amounts transferred by taxpayers a and b from their iras to partnership j be held by a qualified ira custodian even though at all times taxpayers a and b had indicated their intent to execute rollovers to new iras at partnership j individual h indicates that he assumed that taxpayers a and b’s previous ira custodians financial_institution d and financial_institution f would continue in their capacity as custodians for the amounts that were placed in new_accounts with partnership j taxpayers a and b indicate that they asked individual h about whether he had established custodians for the accounts with investment firm and individual h responded that investment firm had completed the steps necessary to maintain ‘ in addition investment firm the ira status of the funds and that all was in order set up and titled the accounts to indicate that they were iras in a manner that taxpayers a and b represent led them to conclude that their previous custodians were somehow still acting as custodians for the assets once investment firm had titled the accounts in this manner it continued to refer to the improperly-titled accounts as iras in correspondence with taxpayers a and b including on the partnership j’s schedule_k-1 that investment firm issued for each of the three accounts opened with partnership j investment firm also indicated on the schedule_k-1 issued for each account that the beneficial owners of taxpayers a and b’s partnership_interest in partnership j were iras taxpayers a and b assert that they did not learn that partnership j was not a qualified ira custodian until their certified_public_accountant discovered the error during the preparation of their annual income taxes in date immediately thereafter taxpayers a and b represent that they located custodian k an ira custodian and administrator and established three new self-directed iras ira l ira m and iran on date taxpayer a transferred amount sec_1 and plus earnings originally from ira c to iral taxpayer a transferred amount plus earnings originally from ira e to ira m taxpayer b transferred amount plus earnings originally from ira g to ira n shortly thereafter taxpayers a and b submitted this ruling_request based on the foregoing facts and representations you request a ruling that the internal_revenue_service the service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount and amount from ira c amount from ira e and amount from ira g sec_408 of the code defines an individual_retirement_account as a_trust that meets certain conditions including the requirement that the trustee of the trust must be a bank as defined in sec_408 of the code or other person who demonstrates to the satisfaction of the secretary that the manner in which he will administer the account will be consistent with the requirements of such section sec_408 provides that a custodial_account may be treated as a_trust if the custodian meets those requirements and if the account would otherwise satisfy the a requirements sec_1_408-2 of the income_tax regulations sets forth stringent requirements an applicant must meet in order to be approved to serve as an ira trustee or custodian sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayers a and b are consistent with their assertion that their failure to complete a rollover of amount sec_1 and was a result of errors committed by individual h investment firm and partnership j taxpayers a and b intended to rollover the amounts withdrawn from ira c ira e and ira g into new rollover iras that would invest in partnership j and they believed that the investment in partnership j had been made through new iras established in their names the documentation also demonstrates that individual h’s processing of the investments in partnership j as investments in iras despite the lack of signatures by an ira custodian and the titling of the accounts in the names of the ras’ previous custodians led taxpayers a and b erroneously to believe that no further steps were needed to ensure that the investments were held through iras therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount sec_1 and from ira c amount from ira e amount from ira g provided all other requirements of sec_408 of the code except the day requirement are met with respect to the contributions the contributions of amount sec_1 and to ira l amount to ira m and amount to ira n with custodian k on date will be considered valid rollover_contributions however the ruling_request does not apply to earnings on amount sec_1 and sec_408 of the code provides for waivers only with respect to distributions and not with respect to earnings on such amounts after distribution therefore the transfer of any amounts representing earnings on amount and from ira c earnings on amount from ira e and earnings on amount from ira g are not considered rollover_contributions within the meaning of sec_408 of the code rather they are considered ira contributions under sec_408 of the code and these amounts are subject_to the rules and limits that pertain thereto no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney form on file with this office ‘ if you have any questions please contact phone at correspondence to se t ep ra t1 or fax at ld by please address all sincerely yours ca beer nblher carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
